Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. 	Claims 26-28, 32-48 are allowed.  Claims 26, 32, 35 and 36 are amended. Claims 38-48 are new claims. Claims 1-25, 29-31 are cancelled. 
3. 	The following is an examiner’s statement of reasons for allowance:
4. 	Applicants invention is drawn to a method of receiving, by a first user device from a base station, a first and second packets, wherein a plurality of bits have been punctured, combining the punctured plurality of bits received via the second data packet with at least a portion of the first data packet, determining that the user device will (likely) be unable to decode the data and the BS may then pro-actively retransmit the data packets, thereby reducing latency, due to the pro-active transmission or retransmission of data without waiting for feedback.
The Applicants independent claim 26 recites, inter alia a method comprising:
receiving, by a first user device from a base station, a first data packet wherein a plurality of bits have been punctured;
receiving, by the first user device from the base station, automatic retransmission information that indicates  the first data packet has been punctured;
receiving, by the first user device, a second data packet that includes at least the punctured plurality of bits; 
determining, by the first user device, whether the second data packet includes an original data transmission of the first data packet or only the plurality of bits have been punctured:
in response to determining the second data packet includes the original data transmission
decoding, by the first user device, the second data packet in place of using the
first data packet: and
in response to determining the second data packet includes only the plurality of bits have been punctured.
determining, by the first user device, a combined block of data by combining the punctured plurality of bits received via the second data packet with at least a portion of the first data packet[ [;]] and
decoding, by the first user device, the combined block of data.

The Applicants independent claim 26, 32 and 35 comprises a particular combination elements which is neither taught nor suggested by prior arts. 
The prior art [3GPP TSG-RAN WG1 #87 R1-1612247] discloses in Page 3,  lines 21-23, when the UE attempts decoding a transmission (but fails), it stores the soft value information for later HARQ soft combining when the corresponding HARQ retransmission is received i.e., UE receives punctured data, then
receive punctured part of the data then combines)
and also in Page 3 Options #1, #2, #3 & lines 1-20, when scheduling the HARQ retransmission (of the punctured data transmission), the eNB only retransmit the part 
 and the prior art Kim et al. [US 20030088822 A1] discloses in para  [0035] calculating the number of bits per a puncturing pattern matrix, to be increased or decreased, by multiplying a difference B.sub.N-B.sub.0 between the number BN of coded bits that can be mapped to one symbol by the second modulation type and the number B0 of coded bits that can be mapped to one symbol by the first modulation type, by the number B of symbols mapped to bits that are not punctured according to the first puncturing pattern matrix based on the first modulation type; generating a second puncturing pattern matrix based on the number of bits per the puncturing pattern matrix; and generating the retransmission puncturing pattern matrix by combining the first puncturing pattern matrix with the second puncturing pattern matrix.
However the combination of prior arts does not discloses for independent claims 26 and 32 
 determining, by the first user device, whether the second data packet includes an original data transmission of the first data packet or only the plurality of bits have been punctured:
in response to determining the second data packet includes the original data transmission
decoding, by the first user device, the second data packet in place of using the
first data packet: and
in response to determining the second data packet includes only the plurality of bits have been punctured.
determining, by the first user device, a combined block of data by combining the punctured plurality of bits received via the second data packet with at least a portion of the first data packet

Regarding independent claim 35 
Prior art El Khamy et al. [US 20160285479 A1]  discloses in para [0093] Fig. 9, the transmission code rate after puncturing is K/L, where L is equal to Q minus the number of punctured bits. The rate-matching method selects the bits to be transmitted and discards the punctured bits (i.e., the punctured bits are not transmitted).

However the combination of prior arts does not discloses for independent claim 35 
determine, by the first user device, whether the second data packet includes an original data transmission of the first data packet or only the plurality of bits have been punctured:
in response to determining the second data packet includes the original data transmission estimate, by the first user device, the punctured data segments of the first data packet.
discard, by the first user device, the estimated punctured data segments from the
first data packet, and
decode, by the first user device, the second data packet using the remaining
segments of the first data packet; and
in response to determining the second data packet includes only the plurality of bits have been punctured
determine, by the first user device, a combined block of data by combining the punctured plurality of bits received via the second data packet with at least a portion of the first data packet 

	Therefore, independent claims 26, 32 and 35 are allowed for these above reasons. The respective dependent claims of independent claims 26, 32 and 35 are also allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated 
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moon et al. [US 20030097629 A1] Transceiver apparatus and method for efficient retransmission of high-speed packet data
Choi et al. [US 20030147371 A1] Apparatus and method for transmitting/receiving serving HS-SCCH set information in an HSDPA communication system.
Kim et al. [US 20050013263 A1] Apparatus and method for transmitting/receiving uplink data retransmission request in a CDMA communication system.
Itakura et al. [US 20100091801 A1] Data communication system, data transmitting device, data transmitting method, data receiving device, and data receiving method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATIQUE AHMED/Primary Examiner, Art Unit 2413